COURT OF APPEALS OF VIRGINIA


Present:    Judges Bumgardner, Kelsey and Senior Judge Hodges


THOMAS L. SWITZER
                                            MEMORANDUM OPINION *
v.   Record No. 0779-02-3                       PER CURIAM
                                             OCTOBER 29, 2002
SAMUEL S. SMITH, JODY B. SMITH AND
 PAULA SWITZER


            FROM THE CIRCUIT COURT OF THE CITY OF STAUNTON
                    Humes J. Franklin, Jr., Judge

            (Thomas Switzer, pro se, on briefs).

            No brief for appellees.1

            (Jerry W. Kilgore, Attorney General;
            Craig M. Burshem, Senior Assistant Attorney
            General; Alice G. Burlinson, Regional
            Speical Counsel; Steven P. Roadcap, Special
            Counsel, on brief), for Commonwealth of
            Virginia, Department of Social Services,
            Division of Child Support Enforcement.


     On March 21, 2002, the trial court conducted a trial de novo

regarding a show cause motion filed by Samuel Smith and Jody B.

Smith, nee Botkin, on July 6, 2001 against Thomas L. Switzer

(father).   The Smiths requested that father be held in contempt

pursuant to Code § 16.1-278.16 for his failure to provide support


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       We will not consider appellees' brief because appellees'
attorneys refused to comply with Rule 5A:4(b)'s requirement that
all briefs "shall be bound" in a specified manner and Rule
5A:24's requirement that appellees' brief bear a blue cover.
as required by an October 1, 1999 order.       Upon reviewing the

record and briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the decision of

the trial court.   Rule 5A:27.

     Furthermore, appellant has filed the following motions:

Motion to File a Reply Brief, Motion for a Preliminary Stay,

Motion for Leave to Amend or Vacate Judgments of the Trial Court,

and Motion for Leave to Change Venue.       We deny these motions.

                               BACKGROUND

     By order dated March 7, 2000, the Augusta County Circuit

Court awarded the custody of father's child to Samuel Smith and

Jody Botkin, now Jody Smith.     We concluded that father's appeal of

that order was without merit, and we summarily affirmed the trial

court.   See Switzer v. Smith, Record No. 0779-00-3 (Va. Ct. App.

July 31, 2001), appeal refused by the Supreme Court of Virginia in

Record No. 012108 (Va. February 26, 2002).       In that case, father

unsuccessfully appealed the trial court's authority and decision

to award custody of appellant's son to Smith and Botkin, and he

alleged numerous constitutional violations, which arguments were

either not preserved or were determined to be without merit.

                          ISSUES ON APPEAL

     On this appeal, father raises the following nine issues:        (1)

whether the trial court had authority to bind him "into a child

care arrangement" which interferes with his parental rights; (2)

whether the custody arrangement is in the child's best interest

                                 - 2 -
and legally binding: (3) whether awarding custody to the Smiths

required the parents' signatures on an adoption decree or a

formal agreement; (4) whether the award of custody was a de

facto illegal adoption; (5) whether the trial court erred in

failing to question the mother's competency when the mother

placed the child with the Smiths; (6) whether "such a

[custodial] arrangement violate[s] Constitutional rights of the

father and child"; (7) whether the trial court had the authority

to hold father liable for support payments; (8) whether the

trial court had authority to apply a portion of father's

accident settlement proceeds to his child support obligation;

and (9) whether "said arrangement [granting custody to the

Smiths] is null and void" making the Smiths and their counsel

civilly and criminally liable.

                  FACTS RELATING TO THIS APPEAL

     On July 9, 2001, the Smiths filed a show cause petition in

the juvenile and domestic relations district court (juvenile

court) requesting that father "be imprisoned, fined or otherwise

punished" for "failure to provide [child] support as ordered on

October 1, 1999," pursuant to Code § 16.1-278.16.   On July 16,

2001, the juvenile court directed that a show cause summons be

issued against father.   By order dated July 26, 2001, the

juvenile court found father guilty of civil contempt, sentenced

him to serve sixty days in jail, suspended the sentence on

condition father pay $65 per month for support and $25 toward

                                 - 3 -
the arrearage.   The juvenile court ordered that father's wages

be withheld, with a review scheduled on December 5, 2001.      By

handwritten notation dated December 5, 2001, the juvenile judge

imposed thirty days of the sixty-day sentence, with the balance

of sixty days to remain suspended.       The juvenile judge directed

father "to commence serving" the thirty-day sentence "on Fri.,

12/7/01 at 6:00 p.m.," and added that the finding of contempt

"may be purged by payment of $1,000."

     That same juvenile court order also contains an additional

hand-written notation dated February 8, 2002, in which the

juvenile judge directed father "to report to serve 30 days on

2/14/02 at 9:00 a.m.   May purge by payment of balance of $1,000

previously ordered ($900)" (the pay or report order).

     The juvenile court's manuscript record contains a receipt

from the Department of Social Services (DSS), Division of Child

Support Enforcement (DCSE), for $900 dated February 14, 2002.

The receipt indicates that Carleen Switzer appeared in person

and submitted a money order on behalf of father.

     Father appealed the juvenile court's decision to the

circuit court, which heard the matter de novo on March 21, 2002.

After "[h]aving considered all relevant material evidence," the

trial court, by order dated March 21, 2002, dismissed DSS as a

party.   The trial court further found "that the father has paid

the amount ordered and, therefore, this appeal is moot and shall

be, and hereby is, dismissed."

                                 - 4 -
                        THE RECORD ON APPEAL

     On April 22, 2002, father filed in the trial court a

"Statement of Facts in Lieu of Transcript."     On May 3, 2002,

Special Counsel for DCSE filed objections to father's statement

of facts.   The trial court "sustain[ed] the Objections to

Appellant's Statement of Facts" and adopted the facts as recited

in the DCSE document "as the Statement of Facts in this case."

     The signed Statement of Facts summarizes the issues before

and rulings by the juvenile judge.      It also references father's

payment of $900 and his noting an appeal de novo to the circuit

court.   The remainder of the statement of facts discusses

arguments related to DSS' motion that the Commonwealth be

dismissed, namely, that the Commonwealth "is not a necessary

party to [the] proceeding," its only connection to the case is

to direct father's employer pursuant to Code § 20-79.1 to

forward payments withheld from father's wages to DSS for

disbursement and recordation.   The statement of facts concludes

with the following:

            That on motion of the Commonwealth, the
            Commonwealth was dismissed as a party to
            this proceeding by Order of this Court
            entered on March 21, 2002. Said order
            further dismissed [father's] appeal of the
            February 8, 2002, "Pay or Report Order" as
            this payment of the $900.00 purge amount
            rendered [father's] appeal as moot.




                                - 5 -
                             DISCUSSION

     The statement of facts fails to show that father raised

before the trial court any of the issues or arguments contained

in his opening brief.   Neither does it indicate that the trial

court made rulings on any such issues.

     "No ruling of the trial court . . . will be considered as a

basis for reversal unless the objection was stated together with

the grounds therefor at the time of the ruling, except for good

cause shown or to enable the Court of Appeals to attain the ends

of justice."   Rule 5A:18.   "The burden is upon the appellant to

provide us with a record which substantiates the claim of

error."   Jenkins v. Winchester Dep't of Soc. Servs., 12 Va. App.
1178, 1185, 409 S.E.2d 16, 20 (1991) (citation omitted).

     The record before us fails to show that father raised or

preserved the issues he raised in his brief.   Because father did

not comply with the requirements of Rule 5A:18, we do not

address the issues on appeal.   Moreover, because the October 1,

1999 order of support is valid and not subject to collateral

attack, because Code § 16.1-278.16 authorizes trial courts to

punish for contempt anyone who "has failed to perform or comply

with" an order of support, and because the majority of the

issues raised by father were addressed and found to be without

merit in our July 31, 2001 decision for Record No. 0779-00-3,

the record reflects no reason to invoke the good cause or ends

of justice exceptions to Rule 5A:18.

                                - 6 -
     Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.

                                                        Affirmed.




                              - 7 -